


110 HCON 74 : Expressing the sense of the Congress

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 74
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Received and referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding the need for additional research into the chronic neurological
		  condition hydrocephalus, and for other purposes.
	
	
		Whereas hydrocephalus is a serious neurological condition,
			 characterized by the abnormal buildup of cerebrospinal fluids in the ventricles
			 of the brain;
		Whereas there is no known cure for hydrocephalus;
		Whereas hydrocephalus affects an estimated one million
			 Americans;
		Whereas 1 or 2 in every 1000 babies are born with
			 hydrocephalus;
		Whereas over 375,000 older Americans have hydrocephalus,
			 which often goes undetected or is misdiagnosed as dementia, Alzheimer’s
			 disease, or Parkinson’s disease;
		Whereas with appropriate diagnosis and treatment, people
			 with hydrocephalus are able to live full and productive lives;
		Whereas the standard treatment for hydrocephalus was
			 developed in 1952, and carries multiple risks including shunt failure,
			 infection, and overdrainage;
		Whereas there are fewer than 10 centers in the United
			 States specializing in the treatment of adults with normal pressure
			 hydrocephalus;
		Whereas each year, the people of the United States spend
			 in excess of $1 billion to treat hydrocephalus;
		Whereas a September 2005 conference sponsored by 7
			 institutes of the National Institutes of Health—Hydrocephalus: Myths,
			 New Facts, Clear Directions—resulted in efforts to initiate new,
			 collaborative research and treatment efforts; and
		Whereas the Hydrocephalus Association is one of the
			 Nation’s oldest and largest patient and research advocacy and support networks
			 for individuals suffering from hydrocephalus: Now, therefore, be it
		
	
		That—
			(1)the Congress
			 commends the Director of the National Institutes of Health for working with
			 leading scientists and researchers to organize the first-ever National
			 Institutes of Health conference on hydrocephalus; and
			(2)it is the sense of
			 the Congress that—
				(A)the Director of the National Institutes of
			 Health should continue the current collaboration with respect to hydrocephalus
			 among the National Eye Institute; the National Human Genome Research Institute;
			 the National Institute of Biomedical Imaging and Bioengineering; the National
			 Institute of Child Health and Human Development; the National Institute of
			 Neurological Disorders and Stroke; the National Institute on Aging; and the
			 Office of Rare Diseases;
				(B)further research
			 into the epidemiology, pathophysiology, disease burden, and improved treatment
			 of hydrocephalus should be conducted or supported; and
				(C)public awareness and professional education
			 regarding hydrocephalus should increase through partnerships between the
			 Federal Government and patient advocacy organizations, such as the
			 Hydrocephalus Association.
				
	
		
			Passed the House of
			 Representatives February 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
